Citation Nr: 1712765	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a special monthly pension (SMP) based on the need for regular aid and attendance, or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These issues were previously before the Board in September 2013 and April 2016.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a factual need for regular aid and attendance and is not bedridden or housebound.


CONCLUSION OF LAW

The criteria for special monthly pension for aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1521 (West 2015); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Special Monthly Pension

The Veteran claims that he is entitled to either special monthly pension based on the need for aid and attendance or by reason of being housebound.

An increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
§ 1521; see also 38 C.F.R. §§ 3.351.  In this case, the Veteran does not have a disability rated as permanent and total.  Therefore, the issue is whether special monthly pension by reason of the need for aid and attendance or being housebound is warranted.

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a); 38 C.F.R. § 3.351(c).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).  In addition, any determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  It must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In an October 2007 statement, the Veteran contended that he qualified for special monthly pension on the basis of being homebound, or for the need of aid and attendance based on a range of disabilities.  The Board notes an August 2007 VA treatment note reflects that the Veteran expressed difficulty preparing meals and that his meals were made by others.  Additionally, the Veteran expressed difficulty with housework, with shopping, and managing his own finances.  A February 2009 VA treatment note highlights that the Veteran's spouse reported that the Veteran would get lost at times.  A November 2013 VA examination noted that the Veteran experiences some dizziness weekly, and that this imbalance affected his ability to ambulate.  This examination further noted that the Veteran could walk without another person but only in the home, and needed a cane to aid in walking.  The examination report further outlined that the Veteran reported he fell often and may be in need of aid due to his left hip and left knee pain.  

As noted above, the Veteran received a VA examination for the need for aid and attendance in November 2013.  This examination reflected that the Veteran did not live in a nursing home, was not legally blind, was capable of self care, and could perform all functions including self-feeding, dressing an undressing, bathing, grooming, and toileting.  It was noted the Veteran could protect himself from the hazards and dangers of the daily environment.  The examination report further noted that the Veteran was not bedridden or hospitalized, and could travel beyond his home.  He also did not have an attendant, and he drove himself to his examination appointment along with his spouse.  He had no memory loss.  Similarly, there was no limitation in the range of motion of his cervical and thoracolumbar spine, the function of his upper and lower extremities was normal, and when corrected his vision was not 5/200 or worse.  

The Board finds that the preponderance of the evidence is against entitlement to a special monthly pension based on the need for regular aid and attendance, or by reason of being housebound.  While the Board notes the Veteran's reports of dizziness, imbalance, and falling, the Veteran nonetheless could feed himself, bathe himself, dress and toilet himself.  The Board also acknowledges the Veteran's use of a cane for ambulation, but notes that the Veteran could travel beyond his home, and the November 2013 examiner noted the Veteran could protect himself from the hazards of the daily environment.  The Veteran was not bedridden, did not occupy a nursing home, and as the VA examiner noted could drive and did drive himself to his examination appointment.  The Veteran's vision was also noted as not worse than 5/200, and he was not legally blind.  The Veteran had normal function of his upper and lower extremities, and there was no limitation in the range of motion of his spine.  Thus, entitlement to a special monthly pension (SMP) based on the need for regular aid and attendance, or by reason of being housebound is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 C.F.R. §§ 3.102

ORDER

Entitlement to a special monthly pension (SMP) based on the need for regular aid and attendance or by reason of being housebound is denied.



REMAND

The Veteran contends that he is entitled to a TDIU on the basis of all of his medical conditions.  See December 2007 TDIU application.  However, the Board notes that presently the Veteran is only service-connected for PTSD, hearing loss, and tinnitus with a combined rating of 40 percent from April 8, 2009.  Thus, his schedular rating is less than total.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The Board notes the Veteran does not have one service-connected disability rated at 60 percent or higher, nor does he have two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Since the schedular criteria are not met in the present case, the issue narrows to whether the Veteran is nevertheless still unemployable by reason of his service-connected disabilities.

The Veteran underwent a VA audiologic examination in August 2009.  However, the examiner did not comment on the Veteran's hearing loss and tinnitus's effect on his occupational functioning.  The Veteran received a VA psychiatric examination in March 2014, and the Board notes that this examiner similarly did not specifically comment on the Veteran's PTSD and this disability's effect on the Veteran ability to maintain substantially gainful employment.  A November 2013 VA examination for his TDIU claim was obtained.  The Board highlights that the examiner noted that the Veteran had no service connected conditions on which to comment.  This was simply not true at the time.  The Veteran was service-connected for hearing loss and tinnitus at the time of that examination.  For this reason alone, the November 2013 examination is inadequate.  Furthermore, the Veteran was subsequently service-connected for PTSD after the time of that examination.  For these reasons, the Board finds that a remand is necessary in order to afford the Veteran a VA examination to assess the Veteran's unemployability by reason of his service-connected disabilities.  

In light of the remand, updated VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA and private treatment records not already associated with the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examinations for his service-connected hearing loss, tinnitus, and PTSD.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should comment on the Veteran's ability to secure or follow substantially gainful employment as a result of each of his service-connected disabilities, and with consideration of his education and occupational history.

A complete rationale or explanation should be provided for each opinion reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


